Hutcheson, Justice.
1. There was a breach of the conditions of the security deed in the instant case by the grantor in the deed, so as to authorize foreclosure proceedings by the Craddock-Terry Company. The sale under the security deed being valid, the purchaser acquired legal title to the property.
2. A levy on land under a tax fi. fa. which fails to describe it with such precision as to inform the purchaser of what he is buying, and to enable the officer selling it to place the purchaser in possession, is void.
3. Where a levy on land is void for lack of proper description, the defect can not be cured by a proper description of the land in .the deed made by the sheriff in pursuance of the tax sale under said levy, for the reason that the deed would not conform to the entry of levy.
4. There was no description in the sheriff’s entry of the land levied on in the instant case, and the levy and sale had thereunder were void. The court erred in granting a nonsuit.

Judgment reversed.


All the Justices concur.

J. B. Baum and W. H. Duckworth, for plaintiff.
Lee W. Branch, for defendants.